  Case 18-34787        Doc 29      Filed 10/30/19 Entered 10/30/19 12:51:00         Desc Main
                                     Document     Page 1 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE:                                        )
                                              )      Chapter:       7
         Rosaelia M. Tinajero,                )
                                              )      Case No:       18-34787
                                              )
                       Debtor.                )      Judge:         Janet S. Baer

              NOTICE OF TRUSTEE’S MOTION TO EMPLOY ATTORNEYS

TO:      See Attached Service List

        PLEASE TAKE NOTICE THAT ON November 8, 2019 at 11:00 a.m. or as soon
thereafter as Counsel may be heard, I shall present before the Honorable Judge Janet S. Baer, or
any Judge sitting in his stead, at the courthouse located at Courtroom 240, Kane County
Courthouse, 100 S. Third Street, Geneva, Illinois and present the attached Trustee’s Motion to
Employ Attorneys at which time you may appear as you deem necessary.



           AT WHICH TIME AND PLACE YOU MAY APPEAR AND BE HEARD

                                          Thomas E. Springer
                                     Springer Larsen Greene, LLC
                                         d/b/a Springer Brown
                                 300 South County Farm Road, Suite G
                                          Wheaton, IL 60187
                                            (630) 510-0000

                                   CERTIFICATE OF SERVICE

        I, Thomas E. Springer, an attorney, on oath state that I caused to be served this Notice,
Motion and proposed Order by mailing and/or electronically serving where available a copy to all
parties shown and depositing same in the U.S. Mail at 300 S. County Farm Road, Illinois before
5:45 p.m. on October 30, 2019 with proper postage prepaid.


                                                     /s/ Thomas E. Springer /s/
  Case 18-34787       Doc 29    Filed 10/30/19 Entered 10/30/19 12:51:00   Desc Main
                                  Document     Page 2 of 6


                                      SERVICE LIST

ECF Service:

Patrick S. Layng, Esq.
United States Trustee
219 South Dearborn Street
8th Floor
Chicago, IL 60604
USTPRegion11.ES.ECF@usdoj.gov

David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

Adam G. Brief
Office of the United States Trustee
219 South Dearborn
Room 873
Chicago, IL 60604


By U.S. Mail Service:

Rosaelia M. Tinajero
1116 Talma St.
Aurora, IL 60505
  Case 18-34787         Doc 29    Filed 10/30/19 Entered 10/30/19 12:51:00           Desc Main
                                    Document     Page 3 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                          )
                                                )    Chapter:         7
Rosaelia M. Tinajero,                           )
                                                )    Case No:        18-34787
                                                )
                        Debtor.                 )    Judge:          Janet S. Baer


      TRUSTEE’S APPLICATION FOR AUTHORITY TO EMPLOY ATTORNEYS

         NOW COMES the Trustee, THOMAS E. SPRINGER (herein “Trustee”), and moves this

Court pursuant to 11 U.S.C. §327(a) and Federal Rule of Bankruptcy Procedure (FRBP) 2014 for

the entry of an Order authorizing the employment of Thomas E. Springer and the law firm of

SPRINGER LARSEN GREENE, LLC, as his attorneys.                  In support of this Motion, Trustee

respectfully states to this Court as follows:

         1.      On December 17, 2018, the above named Debtor filed a petition for relief under

Chapter 7 of the United States Bankruptcy Code.

         2.      Trustee Thomas E. Springer was appointed as Trustee and continues to serve in

that capacity.

         3.      The Trustee convened and concluded the meeting of creditors pursuant to 11

U.S.C. §341 and filed his Finding and Report of No Assets in the case and the case was closed

by the Clerk of the U.S. Bankruptcy Court on July 10, 2019. [Dkt 23].

         4.      On September 20, 2019, the case was re-opened by Order of this Court on Motion

for same by the United States Trustee. [Dkt. 25]. Thomas E. Springer was subsequently re-

appointed as Trustee and continues to serve in that capacity.
  Case 18-34787         Doc 29    Filed 10/30/19 Entered 10/30/19 12:51:00              Desc Main
                                    Document     Page 4 of 6


          5. The Debtor listed a pending cause of action against the United States Post Office with

a scheduled estimated value of $4,000.00 and had retained Attorney Philip Berenz to represent

her in that cause of action prior to the filing of the chapter 7 bankruptcy petition.

        6.      The Trustee has been in contact with special counsel with respect to the pending
employment discrimination case and has discussed and determined that said cause of action
carries greater potential value than that listed in the Debtor’s Schedule B, and as such is an asset
of the Bankruptcy Estate through operation of 11 U.S.C. §541 such that pursuit and litigation of
the case by Attorney Berenz as Special Counsel to the Trustee, would benefit the creditors of the
Estate through administration of same by the Trustee.


          3.     Pursuant to 11 U.S.C. §327, the Trustee may employ one or more attorneys to

assist in the administration of the Bankruptcy Estate.

          4.     Trustee wishes to employ Thomas E. Springer, and the law firm of SPRINGER

BROWN, LLC, to act as Trustee’s counsel in these proceedings.

          5.     As evidenced by the attached Affidavit, Thomas E. Springer and the law firm

SPRINGER BROWN, LLC have no connection with any creditor or any other party in interest,

their respective attorneys and accountants, the United States Trustee or any person employed in

the office of the United States Trustee, or any other known party related to this bankruptcy estate

or these proceedings except where indicated on the supporting Affidavits.

          6.     Thomas E. Springer and the law firm SPRINGER BROWN, LLC, are

disinterested parties to this proceeding and do not hold or represent any interest adverse to this

estate.

          7.     Thomas E. Springer and the law firm SPRINGER BROWN, LLC, have

considerable experience in bankruptcy and bankruptcy related matters and are well qualified to

represent the trustee in this case.      Accordingly, SPRINGER BROWN, LLC, will render

professional services to the Trustee as follows:
  Case 18-34787        Doc 29     Filed 10/30/19 Entered 10/30/19 12:51:00            Desc Main
                                    Document     Page 5 of 6


                a.      to advise and consult with the Trustee regarding the assets of the Debtor

and how to pursue those assets;

                b.      to prepare the necessary applications, complaints, answers, orders, reports,

related pleadings and other legal papers and to appear before the Court regarding such matters as

well as to prepare the necessary orders relative to those matters;

                c.      to prepare, file and prosecute any and all actions to recover property of the

estate and to perform all necessary functions related to execution of this Court’s Orders;

                d.      to perform any and all legal services that may be required from time to

         time during the administration of the estate herein.

         8.     Any compensation paid to SPRINGER BROWN, LLC, shall be subject to prior

approval of this Court, pursuant to appropriate application, notice and hearing. At the time of the

filing of this Application and Motion, the hourly rates for the respective attorneys in the

applicant Law Firm are as follows:

                            Thomas E. Springer             $445/hr.
                            David R. Brown                 $445/hr.
                            Richard G. Larsen              $430/hr.
                            Joshua D. Greene               $430/hr.
                            Michele M. Springer            $430/hr.
                            John H. Squires                $505/hr.


         9.     The above listed hourly rates are current as of the filing of this Motion seeking

approval of employment by the Trustee. Any change to the referenced hourly rates or attorneys

added to the Law Firm subsequent to this motion pursuant to FRBP 2014(b) shall be accordingly

delineated and listed in any subsequent Motion seeking approval of compensation before the

Court.
  Case 18-34787       Doc 29     Filed 10/30/19 Entered 10/30/19 12:51:00    Desc Main
                                   Document     Page 6 of 6


       WHEREFORE, for the foregoing reasons, Trustee Thomas E. Springer prays for the

entry of an Order authorizing him to employ Thomas E. Springer and the law firm of

SPRINGER LARSEN GREENE, LLC as counsel to the Trustee, and for such other and further

relief as this Court deems just and equitable.

                                      Respectfully Submitted,
                                      Thomas E. Springer, Trustee

                                      By:        /s/Thomas E. Springer /s/
                                                 One of His Attorneys
Thomas E. Springer
Springer Larsen Greene, LLC
d/b/a Springer Brown
Wheaton Office Center
300 S. County Farm Road, Ste. G
(630) 510-0000
tspringer@springerbrown.com
